Black, •/., dissenting: I dissent from the majority opinion wherein it holds that none of petitioner's net abnormal income can be attributable to prior years when research and development took place because petitioner’s production of rotating antenna mounts and armor plate went into supplying the United States Government’s armament program. It seems to me that the holding of the majority opinion that none of such net abnormal income can be attributable to prior years under the Treasury regulation relied upon does violence to such cases as Keystone Brass Works, 12 T. C. 618, and Pantasote Leather Co., 12 T. C. 635. I, therefore, respectfully record my dissent.